Citation Nr: 0838128	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2008.  



FINDINGS OF FACT

1.  The veteran's current tinnitus is of service origin.  

2.  The veteran's current hearing loss is not of service 
origin.  



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002), 38 C.F.R. § 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the tinnitus claim, further notice or assistance is not 
required to substantiate that claim. 

In letters dated in April 2004 and October 2004, the RO 
provided the veteran with notice that informed him of the 
evidence needed to substantiate entitlement to service 
connection for hearing loss.  The letters also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letters also told him to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The April 2004 
and October 2004 letters told the veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.  

The veteran was provided with notice as to the disability 
rating and effective date elements of the claim in a March 
2006 letter; however, this was provided following the 
issuance of the April 2005 statement of the case.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claim of service connection 
for hearing loss, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The veteran also had a meaningful opportunity to participate 
in the adjudication of the claim, inasmuch as he had years 
after receiving the notice to submit evidence and argument 
and to offer hearing testimony.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The veteran 
had also been afforded a VA examination.  



Service Connection

Service connection will be granted if it is shown that the 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous 
system (sensorineural hearing loss), will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is diagnosed in service, and any time 
thereafter, no matter how remote in time from service; 
service connection will be conceded.  38 C.F.R. § 3.303(d).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  Hensley 
v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).

The veteran's service treatment records reveal that at the 
time of his October 1971 service entrance examination, he was 
noted to have decibel readings of 15, 5, 0, 5, and 5 in the 
right ear and 20, 10, 20, 10, and 10, in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  Normal findings were 
reported for the external ears.  There were no complaints or 
findings of hearing loss or tinnitus in the veteran's 
treatment records.  

At the time of his October 1973 service separation 
examination, the veteran was noted to have decibel level 
readings of 20, 15, 20, 15, and 5 in the right ear, and 25, 
25, 20, 25, and 15 in the left ear, at 500, 1000, 2000, 3000, 
and 4000 Hertz.  

In an October 2004 letter, the veteran indicated that he was 
assigned to the USS Stein.  During battle stations he was a 
lookout outside the ship and on top of the bridge, while the 
ship guns were shooting hundreds of rounds.  He indicated 
that as it was a new ship, it did a lot of bombardment.  The 
ship also did support missions and shore bombardment while in 
Vietnam.  The veteran had to wear his gear and communication 
headphones.  He noted that the loud blasts would cause 
ringing in his ears after the firing ceased.  

The veteran stated that following service, he worked at an 
army base as a civilian in very noisy environments doing 
maintenance on Hawk and Patriot missile systems.  He also 
worked on engine generators, which were extremely noisy.  He 
stated that this also affected his hearing.  He worked at the 
army base for nine years and was given hearing tests on an 
almost annual basis.  

The veteran stated he was then transferred to the Federal 
Aviation Administration in October 1991.  He reported that he 
did maintenance on several types of engine generators and 
worked in the runways around arriving and departing 
airplanes.  He indicated that the noise caused by the 
airplanes also affected his hearing.  He stated that the 
ringing in his ears still persisted and appeared to be 
getting louder as time went by.  

In conjunction with his request for service connection, the 
veteran was afforded a VA examination in February 2005.  A VA 
audiological evaluation revealed decibel readings of 10, 10, 
15, 15, and 35 in the right ear and 15, 20, 20, 25, and 45 in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  CNC 
testing revealed 92 percent speech discrimination in both 
ears.  The audiologist stated that the veteran had normal to 
mild sensorineural hearing loss through 4000 Hertz with 
severe hearing loss at 6000-8000 Hertz in the right ear and 
normal to moderate sensorineural hearing loss in the left 
ear.  

At a February 2005 VA otolaryngological examination, the 
veteran reported significant military noise exposure, 
particularly while serving watch aboard a ship with the 
firing of big guns.  The veteran noted the use of ear 
protection during those periods of noise exposure.  He also 
reported prolonged periods of bombardment from his ship onto 
the shores of Vietnam.  

The veteran noted that subsequent to service he worked with 
heavy machinery and equipment including generators and 
forklifts for almost 10 years and for the past eleven years 
had worked at the Dallas Fort Worth Airport on the flight 
line, working with landing lights.  He stated that he had ear 
protection during his periods of employment.  The veteran 
reported progressive bilateral hearing loss and a four to 
five year history of bilateral tinnitus, which was 
particularly noticeable at night.  

The examiner noted that the VA audiogram had revealed 
bilateral high frequency sensorineural hearing loss.  
However, audiometric thresholds in the right ear were normal 
for VA rating purposes and just barely noticeable in the left 
ear for rating purposes at 4000 Hertz.  

The examiner stated that a review of the service medical 
records was negative for hearing loss or tinnitus.  He also 
observed that at separation from service, the veteran had 
normal audiometric thresholds.  The examiner rendered 
diagnoses of bilateral minimal high frequency sensorineural 
hearing loss and bilateral constant tinnitus.  

The examiner stated that since a review of the veteran's 
service medical records was negative for hearing loss or 
tinnitus and since the veteran was noted to have normal 
audiometric thresholds at separation from service, it would 
appear that the current hearing loss and tinnitus had 
occurred subsequent to separation from service.  He opined 
that the most likely etiology of the current hearing loss and 
tinnitus would be a combination of genetic and environmental 
factors that had occurred subsequent to service.  Therefore, 
it was his opinion that it was less likely than not that 
current hearing loss and tinnitus were related to military 
noise exposure/acoustic trauma.  

At his May 2008 hearing, the veteran testified as to grinding 
paint off the ship on a daily basis.  He also repeated that 
he was an observer on deck when there was firing of the guns.  
His ship would do a lot of bombardment on shore.  His 
position was on the gun deck in front of the ship.  He noted 
that as a lookout he wore protective gear, including a 
helmet.  He stated that he was exposed to gunfire.  The 
veteran reported that as the ship was new there was a lot of 
initial gun fire testing.  He noted experiencing ringing in 
his ears at that time.  He did not report the ringing.  

The veteran stated that he did not report it as he was young.  
He indicated that the ringing was minimal initially but that 
it became progressively worse.  It was his belief that the 
gunfire had affected his hearing and caused his tinnitus.  
The veteran stated that he wore hearing protection during 
service.  He noted the ringing in his ears after the ships 
fired their guns.  He stated that he had become used to the 
ringing in his ears and that he started noting it on a 
regular basis about four years after service.  He testified 
that he found that he had hearing loss when he was 
administered the hearing test for tinnitus.  

The veteran also testified to being exposed to loud pitched 
noises in his civilian occupation.  He stated that he was 
given ear protection.  

In an August 2008 report, C. Caudle, a private audiologist, 
wrote that the veteran had been seen for a complete 
audiological evaluation in July 2008.  The results revealed a 
mild to severe mid to high frequency sensorineural hearing 
loss in both ears.  Speech discrimination testing was 96 
percent in both ears.  Mr. Caudle noted that the veteran 
served from 1971-1973.  He served in Vietnam where he was 
exposed to 5 inch cannon fire as well as other noise exposure 
associated with combat.  He was also exposed to compressed 
air from grinding machines during his daily job duties as a 
painter for ship maintenance.  

The veteran had stated that he experienced constant and 
chronic tinnitus which began in the service as a consequence 
of loud blasts during bombardments.  The audiologist stated 
that the available military service medical records showed 
normal hearing thresholds upon entrance and separation from 
service.  The audiologist concluded, based upon review of 
these records and an interview with the veteran, that it was 
at least as likely as not that his chronic and constant 
tinnitus was caused by or contributed to by noise exposure 
while in service.  

Tinnitus

The veteran has testified to acoustic trauma in service and a 
continuity of tinnitus symptoms beginning with service.  He 
is competent to report such trauma and symptomatology.  

The Board finds the veteran's testimony as to exposure to 
acoustic trauma credible and consistent with the 
circumstances of his service.  There is no evidence to the 
contrary to his reports of in-service noise exposure.  The 
evidence, therefore, establishes the occurrence of an in-
service injury.

The veteran's reports of a continuity of symptomatology are 
not confirmed by other evidence, but there is also little 
contradictory evidence.  The veteran has reported that the 
ringing was relatively mild at the time of his separation 
from service and this would explain his failure to report 
tinnitus on examination for separation from service or on a 
VA examination in 1974.

There are conflicting medical opinions as to the etiology of 
the veteran's tinnitus.  The February 2005 VA examiner, 
considered a thorough history of the veteran's in-service and 
post-service noise exposure, but apparently did not consider 
the veteran's reports of a continuity of tinnitus symptoms 
beginning in service.  

The private audiologist, considered the veteran's reports of 
a continuity of symptoms, but apparently did not consider the 
post-service noise exposure.  The medical opinions as to the 
whether the veteran's tinnitus is related to service are of 
equal probative weight.  When considered in the light of the 
veteran's reports of a continuity of symptoms, the evidence 
is at least in equipoise.  Resolving reasonable doubt in 
favor of the veteran, service connection is granted for 
tinnitus.

Hearing Loss

As to the veteran's claim for service connection for hearing 
loss, the VA examination documents a current hearing loss, as 
defined by VA.  38 C.F.R. § 3.385.  As noted above, his 
reports of in-service acoustic trauma are deemed credible, 
and the element of an in-service injury is satisfied.

The Board notes that the veteran has expressed his belief 
that his current hearing loss is related to his period of 
service.  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).  

The veteran would be competent to report a continuity of 
symptomatology, but his hearing testimony was to the effect 
that he had not noticed hearing loss prior to a post-service 
hearing examination for tinnitus.  The contemporaneous record 
also fails to document a continuity of symptomatology.  The 
service separation examination and the VA examination in 
April 1974 show that the veteran was found to have normal 
hearing.  The veteran has not reported a continuity of 
symptomatology to VA or private examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but the only medical opinion 
is to the effect that there is no link between the current 
hearing loss and the noise exposure in service.

The August 2008 private report also did not link the 
veteran's current hearing loss to his period of service, with 
the veteran being noted to have had normal levels of hearing 
at the time of entrance and separation from service.  There 
are no medical opinions of record linking the veteran's 
current hearing loss to his period of service.

The veteran has reported that his noise exposure occurred in 
Vietnam under combat conditions.  The act of firing guns at 
an enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet App 264 (2004).  The provisions of 38 
U.S.C.A. § 1154(b) aid the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected", but "considerably lighten[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current hearing loss disability to his period of service.

Because there is no evidence of hearing loss until many years 
after service, there is no basis for the grant of service 
connection on a presumptive basis.

Because there is no competent evidence of a link between 
current hearing loss and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


